 1                                                                 The Honorable Richard A. Jones
                                                                 The Honorable J. Richard Creatura
 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8   EL PAPEL, LLC, et al.,                             NO. 2:20-cv-01323-RAJ-JRC
 9                             Plaintiffs,              DEFENDANT ROBERT W. FERGUSON’S
                                                        ANSWER TO PLAINTIFFS’ FIRST
10          v.                                          AMENDED COMPLAINT FOR
                                                        DECLARATORY AND INJUNCTIVE
11   ROBERT W. FERGUSON, in his official                RELIEF AND AFFIRMATIVE DEFENSES
     capacity as Attorney General of the State
12   of Washington; JENNY A. DURKAN, in
     her official capacity as the Mayor of the
13   City of Seattle; and THE CITY OF
     SEATTLE, a municipal Corporation,
14
                               Defendants.
15

16                                   I.      GENERAL DENIALS

17          Defendant Robert W. Ferguson, in his official capacity as Attorney General of the State

18   of Washington, by and through his attorneys, Assistant Attorneys General Zachary Pekelis Jones

19   and Brian H. Rowe, and Deputy Solicitor General Jeffrey T. Even, hereby answers Plaintiffs’

20   First Amended Complaint for Declaratory and Injunctive Relief (Complaint), Dkt. 81. Except as

21   herein expressly admitted or qualified, Defendant Ferguson denies each and every allegation,

22   statement, or charge contained in the Complaint, and denies that Plaintiffs are entitled to any of

23   the relief requested.

24          The coronavirus disease 2019 (COVID-19) pandemic is an unprecedented state, national,

25   and international emergency that requires an unprecedented governmental response to protect

26   public health. The emergency orders issued by the Governor of Washington, like similar orders

      DEFENDANT ATTORNEY GENERAL                       1                ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                              800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                        Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                     (206) 474-7744
 1   issued by numerous national, state, regional, and local governments around the world, currently
 2   represent the best mechanism to mitigate the spread of COVID-19. Specifically,
 3   Proclamation 20-19 (including its amendatory proclamations) is a lawful exercise of the
 4   Governor’s emergency powers that infringes none of Plaintiffs’ constitutional rights.
 5             Defendant Ferguson responds to the numbered allegations in the Complaint as follows:
 6                                            II.     ANSWER
 7                                           INTRODUCTION
 8             1.     Defendant Ferguson admits that the COVID-19 pandemic struck the United
 9   States in early 2020 and that Governor Jay Inslee issued Proclamation 20-05 on February 29,
10   2020, declaring a State of Emergency in Washington State. Defendant Ferguson is without
11   information sufficient to form a belief as to the truth of the remaining factual allegations in
12   Paragraph 1, and therefore denies the same. To the extent further response is required, it is
13   denied.
14             2.     Defendant Ferguson admits that on March 18, 2020, Governor Inslee issued
15   Proclamation 20-19, temporarily prohibiting certain residential evictions in Washington.
16   Defendant Ferguson denies Paragraph 2’s characterization of the purpose and effect of
17   Proclamation 20-19, and refers to the text of Proclamation 20-19, which speaks for itself.
18   Paragraph 2 asserts legal conclusions and argument to which no response is required. Defendant
19   Ferguson is without information sufficient to form a belief as to the truth of the remaining factual
20   allegations in Paragraph 2, and therefore denies the same. To the extent further response is
21   required, it is denied.
22             3.     Paragraph 3 asserts legal conclusions to which no response is required. Defendant
23   Ferguson is without information sufficient to form a belief as to the truth of the factual allegations
24   in Paragraph 3, and therefore denies the dame. To the extent a response is required, it is denied.
25             4.     Paragraph 4 asserts legal conclusions to which no response is required. To the
26   extent a response is required, it is denied.

      DEFENDANT ATTORNEY GENERAL                          2               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                                800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                          Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                       (206) 474-7744
 1             5.    Paragraph 5 asserts legal conclusions to which no response is required. To the
 2   extent a response is required, it is denied.
 3                                         JURISDICTION AND VENUE
 4             6.    Paragraph 6 asserts legal conclusions to which no response is required. To the
 5   extent a response is required, Paragraph 6 is denied.
 6             7.    Paragraph 7 asserts legal conclusions to which no response is required. To the
 7   extent a response is required, Paragraph 7 is denied.
 8             8.    Paragraph 8 asserts legal conclusions to which no response is required. Defendant
 9   Ferguson is without information sufficient to form a belief as to the truth of the remaining factual
10   allegations in Paragraph 8, and therefore denies the same. To the extent a further response is
11   required, Paragraph 8 is denied.
12             9.    Defendant Ferguson admits that venue is proper in this judicial district. Defendant
13   Ferguson is without information sufficient to form a belief as to the factual allegations in
14   Paragraph 9, and therefore denies the same. To the extent a further a response is required, it is
15   denied.
16                                                   PARTIES
17   Plaintiffs
18             10.   Defendant Ferguson is without information sufficient to form a belief as to the
19   truth of the allegations in Paragraph 10, and therefore denies the same.
20   Defendants
21             11.   Defendant Ferguson admits that he is the Attorney General of the State of
22   Washington and that he is being sued in his official capacity. The remaining allegations in
23   Paragraph 11 are legal conclusions to which no response is required. To the extent a further
24   response is required, it is denied.
25             12.   Defendant Ferguson admits that Jenny A. Durkan is the Mayor of the City of
26   Seattle and that she is being sued in her official capacity. The remaining allegations in

      DEFENDANT ATTORNEY GENERAL                        3                ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                               800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                         Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                      (206) 474-7744
 1   Paragraph 12 are legal conclusions to which no response is required. To the extent a further
 2   response is required, it is denied.
 3          13.     Admitted.
 4          14.     Paragraph 14 asserts legal conclusions to which no response is required.
 5   Defendant Ferguson is without information sufficient to form a belief as to the truth of the factual
 6   allegations in the last sentence of Paragraph 14, and therefore denies the same. To the extent
 7   Paragraph 14 incorporates by reference allegations in other paragraphs of the Complaint,
 8   Defendant Ferguson incorporates by reference his responses to those paragraphs. To the extent
 9   a further response is required, Paragraph 14 is denied.
10                                         GENERAL ALLEGATIONS
11          15.     Paragraph 15 asserts legal conclusions to which no response is required. To the
12   extent a response is required, Paragraph 15 is denied.
13          16.     Paragraph 16 asserts legal conclusions to which no response is required.
14   Defendant Ferguson admits that the quoted language appears in Proclamation 20-19.3, which
15   speaks for itself. To the extent a further response is required, Paragraph 16 is denied.
16          17.     Paragraph 17 asserts legal conclusions to which no response is required. To the
17   extent a response is required, Paragraph 17 is denied.
18          18.     Paragraph 18 asserts legal conclusions to which no response is required. To the
19   extent a response is required, Paragraph 17 is denied.
20          19.     Defendant Ferguson admits that Proclamation 20-19 was issued on March 18,
21   2020, and that it has been extended through subsequent amendments. Defendant Ferguson denies
22   that “[c]urrently, the moratorium is in effect until October 15, 2020.” Under Proclamation 20-
23   19.5 (issued December 31, 2020), the moratorium is currently set to expire on March 31, 2021.
24   To the extent a further response is required, Paragraph 19 is denied.
25          20.     Paragraph 20 asserts legal conclusions to which no response is required. To the
26   extent a response is required, Paragraph 20 is denied.

      DEFENDANT ATTORNEY GENERAL                        4                ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                               800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                         Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                      (206) 474-7744
 1          21.     Paragraph 21 asserts legal conclusions to which no response is required. To the
 2   extent a response is required, Paragraph 21 is denied.
 3          22.     Paragraph 22 asserts legal conclusions to which no response is required. To the
 4   extent a response is required, Paragraph 22 is denied.
 5          23.     Paragraph 23 asserts legal conclusions to which no response is required. To the
 6   extent a response is required, Paragraph 23 is denied.
 7          24.     Paragraph 24 asserts legal conclusions to which no response is required. To the
 8   extent paragraph 24 incorporates by reference other paragraphs in the Complaint, Defendant
 9   Ferguson incorporates by reference his responses to those paragraphs. To the extent a further
10   response is required, Paragraph 24 is denied.
11          25.     Paragraph 25 asserts legal conclusions to which no response is required.
12   Defendant Ferguson admits that the quoted language appears in Exhibit H (Seattle
13   Ordinance 126075). Seattle Ordinance 126075 speaks for itself and requires no response by way
14   of factual pleading. To the extent a response is required, Defendant Ferguson denies any further
15   allegations in Paragraph 25.
16          26.     Paragraph 26 asserts legal conclusions to which no response is required.
17   Defendant Ferguson admits that the quoted language appears in Exhibit H (Seattle
18   Ordinance 126075). Seattle Ordinance 126075 speaks for itself and requires no response by way
19   of factual pleading. To the extent a response is required, Defendant Ferguson denies any further
20   allegations in Paragraph 26.
21          27.     Paragraph 27 asserts legal conclusions to which no response is required. To the
22   extent a response is required, Paragraph 27 is denied.
23          28.     Paragraph 28 asserts legal conclusions to which no response is required. To the
24   extent a response is required, Paragraph 28 is denied.
25          29.     Paragraph 29 asserts legal conclusions to which no response is required. To the
26   extent a response is required, Paragraph 29 is denied.

      DEFENDANT ATTORNEY GENERAL                       5              ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                            800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                      Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                   (206) 474-7744
 1          30.     Paragraph 30 asserts legal conclusions to which no response is required. To the
 2   extent a response is required, Paragraph 30 is denied.
 3          31.     Paragraph 31 asserts legal conclusions to which no response is required. To the
 4   extent a response is required, Paragraph 31 is denied.
 5          32.     Defendant Ferguson is without information sufficient to form a belief as to the
 6   truth of the allegations in Paragraph 32, and therefore denies the same.
 7          33.     Defendant Ferguson is without information sufficient to form a belief as to the
 8   truth of the allegations in Paragraph 33, and therefore denies the same.
 9          34.     Defendant Ferguson denies that the rental property in question “is currently
10   occupied by two holdover tenants whose lease expired on July 31.” Defendant Ferguson is
11   without information sufficient to form a belief as to the truth of the remaining allegations in
12   Paragraph 34, and therefore denies the same.
13          35.     Denied.
14          36.     Defendant Ferguson is without information sufficient to form a belief as to the
15   truth of the allegations in Paragraph 36, and therefore denies the same.
16          37.     Defendant Ferguson is without information sufficient to form a belief as to the
17   truth of the allegations in Paragraph 37, and therefore denies the same.
18          38.     Defendant Ferguson is without information sufficient to form a belief as to the
19   truth of the allegations in Paragraph 38, and therefore denies the same.
20          39.     Defendant Ferguson is without information sufficient to form a belief as to the
21   truth of the allegations in Paragraph 39, and therefore denies the same.
22          40.     Defendant Ferguson is without information sufficient to form a belief as to the
23   truth of the allegations in Paragraph 40, and therefore denies the same.
24          41.     Defendant Ferguson is without information sufficient to form a belief as to the
25   truth of the allegations in Paragraph 41, and therefore denies the same.
26

      DEFENDANT ATTORNEY GENERAL                       6               ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                             800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                       Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                    (206) 474-7744
 1          42.     Defendant Ferguson is without information sufficient to form a belief as to the
 2   truth of the allegations in Paragraph 42, and therefore denies the same.
 3          43.     Defendant Ferguson is without information sufficient to form a belief as to the
 4   truth of the allegations in Paragraph 43, and therefore denies the same.
 5          44.     Defendant Ferguson is without information sufficient to form a belief as to the
 6   truth of the allegations in Paragraph 44, and therefore denies the same.
 7          45.     Defendant Ferguson is without information sufficient to form a belief as to the
 8   truth of the allegations in Paragraph 45, and therefore denies the same.
 9          46.     Defendant Ferguson is without information sufficient to form a belief as to the
10   truth of the allegations in Paragraph 46, and therefore denies the same.
11          47.     Defendant Ferguson is without information sufficient to form a belief as to the
12   truth of the allegations in Paragraph 47, and therefore denies the same.
13          48.     Defendant Ferguson is without information sufficient to form a belief as to the
14   truth of the allegations in Paragraph 48, and therefore denies the same.
15          49.     Defendant Ferguson is without information sufficient to form a belief as to the
16   truth of the allegations in Paragraph 49, and therefore denies the same.
17          50.     Defendant Ferguson is without information sufficient to form a belief as to the
18   truth of the allegations in Paragraph 50, and therefore denies the same.
19          51.     Paragraph 51 asserts legal conclusions to which no response is required. To the
20   extent a response is required, Paragraph 51 is denied.
21          52.     Paragraph 52 asserts legal conclusions to which no response is required. To the
22   extent a response is required, Paragraph 52 is denied.
23          53.     Defendant Ferguson is without information sufficient to form a belief as to the
24   truth of the allegations in Paragraph 53, and therefore denies the same.
25

26

      DEFENDANT ATTORNEY GENERAL                       7               ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                             800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                       Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                    (206) 474-7744
 1                                INJUNCTIVE RELIEF ALLEGATIONS
 2          54.     Defendant Ferguson incorporates by reference his responses to the preceding
 3   paragraphs.
 4          55.     Paragraph 55 asserts legal conclusions to which no response is required. To the
 5   extent a response is required, Paragraph 55 is denied.
 6          56.     Paragraph 56 asserts legal conclusions to which no response is required. To the
 7   extent a response is required, Paragraph 56 is denied.
 8          57.     Paragraph 57 asserts legal conclusions to which no response is required. To the
 9   extent a response is required, Paragraph 57 is denied.
10          58.     Paragraph 58 asserts legal conclusions to which no response is required. To the
11   extent a response is required, Paragraph 58 is denied.
12                              DECLARATORY RELIEF ALLEGATIONS
13          59.     Defendant Ferguson incorporates by reference his responses to the preceding
14   paragraphs.
15          60.     Paragraph 60 asserts legal conclusions to which no response is required. To the
16   extent a response is required, Paragraph 60 is denied.
17          61.     Paragraph 61 asserts legal conclusions to which no response is required. To the
18   extent a response is required, Paragraph 61 is denied.
19          62.     Paragraph 62 asserts legal conclusions to which no response is required. To the
20   extent a response is required, Paragraph 62 is denied.
21
            FIRST CLAIM FOR DECLARATORY AND INJUNCTIVE RELIEF – CITY OF
22            SEATTLE’S CITY COUNCIL’S EVICTIONS BAN’S UNCONSTIUTIONAL
                              IMPAIRMENT OF CONTRACT
23
            63.     Defendant Ferguson incorporates by reference his responses to the preceding
24
     paragraphs.
25

26

      DEFENDANT ATTORNEY GENERAL                       8             ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                           800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                     Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                  (206) 474-7744
 1          64.     Defendant Ferguson admits that the language quoted in the first sentence of
 2   paragraph 64 appears in Article I, Section 10, Clause 1 of the United States Constitution, though
 3   the capitalization of certain words is incorrect. The last sentence of Paragraph 64 asserts legal
 4   conclusions to which no response is required. To the extent a further response is required,
 5   Paragraph 64 is denied.
 6          65.     Paragraph 65 asserts legal conclusions to which no response is required. To the
 7   extent a response is required, Paragraph 65 is denied.
 8          66.     Paragraph 66 asserts legal conclusions to which no response is required. To the
 9   extent a response is required, Paragraph 66 is denied.
10          67.     Defendant Ferguson incorporates by reference his responses to Paragraphs 24–
11   27. Paragraph 67 asserts legal conclusions to which no response is required. To the extent a
12   response is required, Paragraph 67 is denied.
13          68.     Paragraph 68 asserts legal conclusions to which no response is required. To the
14   extent a response is required, Paragraph 68 is denied.
15          69.     Paragraph 69 asserts legal conclusions to which no response is required. To the
16   extent a response is required, Paragraph 69 is denied.
17          70.     Paragraph 70 asserts legal conclusions to which no response is required. To the
18   extent a response is required, Paragraph 70 is denied.
19          71.     Paragraph 71 asserts legal conclusions to which no response is required. To the
20   extent a response is required, Paragraph 71 is denied.
21
       SECOND CLAIM FOR DECLARATORY AND INJUNCTIVE RELIEF – CITY OF
22           SEATTLE’S SICTY COUNCIL’S REPAYMENT ORDINANCE’S
               UNCONSITUTIONAL IMPAIRMENT OF A CONTRACT
23
            72.     Defendant Ferguson incorporates by reference his responses to the preceding
24
     paragraphs.
25

26

      DEFENDANT ATTORNEY GENERAL                       9               ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                             800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                       Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                    (206) 474-7744
 1          73.     Paragraph 73 asserts legal conclusions to which no response is required. To the
 2   extent a response is required, Paragraph 73 is denied.
 3          74.     Paragraph 74 asserts legal conclusions to which no response is required. To the
 4   extent a response is required, Paragraph 74 is denied.
 5          75.     Paragraph 75 asserts legal conclusions to which no response is required. To the
 6   extent a response is required, Paragraph 75 is denied.
 7          76.     Paragraph 76 asserts legal conclusions to which no response is required. To the
 8   extent a response is required, Paragraph 76 is denied.
 9          77.     Paragraph 77 asserts legal conclusions to which no response is required. To the
10   extent a response is required, Paragraph 77 is denied.
11
        THIRD CLAIM FOR DECLARATORY AND INJUNCTIVE RELIEF – CITY OF
12        SEATTLE’S CITY COUNCIL’S UNCONSITUTIONAL TAKING OF THE
                       PLAINTIFFS’ RENTAL PROPERTIES
13
            78.     Defendant Ferguson incorporates by reference his responses to the preceding
14
     paragraphs.
15
            79.     Defendant Ferguson admits that the language in the first sentence of Paragraph 79
16
     appears in the Fifth Amendment to the United States Constitution. The United States
17
     Constitution speaks for itself and requires no response by way of factual pleading, and on that
18
     basis, Defendant Ferguson denies any further allegations in Paragraph 79.
19
            80.     Paragraph 80 asserts legal conclusions to which no response is required. To the
20
     extent a response is required, Paragraph 80 is denied.
21
            81.     Paragraph 81 asserts legal conclusions to which no response is required. To the
22
     extent a response is required, Paragraph 81 is denied.
23
            82.     Paragraph 82 asserts legal conclusions to which no response is required. To the
24
     extent a response is required, Paragraph 82 is denied.
25

26

      DEFENDANT ATTORNEY GENERAL                       10             ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                            800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                      Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                   (206) 474-7744
 1          83.     Paragraph 83 asserts legal conclusions to which no response is required. To the
 2   extent a response is required, Paragraph 83 is denied.
 3          84.     Paragraph 84 asserts legal conclusions to which no response is required. To the
 4   extent a response is required, Paragraph 84 is denied.
 5          85.     Paragraph 85 asserts legal conclusions to which no response is required. To the
 6   extent a response is required, Paragraph 85 is denied.
 7
     FOURTH CLAIM FOR DECLARATORY AND INJUNCTIVE RELIEF – MAYOR OF
 8      SEATTLE’S EVICTION BAN’S UNCONSITUTIONAL IMPAIRMENT OF A
                                CONTRACT
 9
            86.     Defendant Ferguson incorporates by reference his responses to the preceding
10
     paragraphs.
11
            87.     Paragraph 87 asserts legal conclusions to which no response is required. To the
12
     extent a response is required, Paragraph 87 is denied.
13
            88.     Paragraph 88 asserts legal conclusions to which no response is required. To the
14
     extent a response is required, Paragraph 88 is denied.
15
            89.     Paragraph 89 asserts legal conclusions to which no response is required. To the
16
     extent a response is required, Paragraph 89 is denied.
17
            90.     Paragraph 90 asserts legal conclusions to which no response is required. To the
18
     extent a response is required, Paragraph 90 is denied.
19
            91.     Paragraph 91 asserts legal conclusions to which no response is required. To the
20
     extent a response is required, Paragraph 91 is denied.
21
       FIFTH CLAIM FOR DECLARATORY AND INJUNCTIVE RELIEF – MAYOR OF
22         SEATTLE’S EVICTION BAN’S UNCONSITUTIONAL TAKING OF THE
                        PLAINTIFFS’ RENTAL PROPERTIES
23
            92.     Defendant Ferguson incorporates by reference his responses to the preceding
24
     paragraphs.
25

26

      DEFENDANT ATTORNEY GENERAL                       11            ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                           800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                     Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                  (206) 474-7744
 1          93.     Paragraph 93 asserts legal conclusions to which no response is required. To the
 2   extent a response is required, Paragraph 93 is denied.
 3          94.     Paragraph 94 asserts legal conclusions to which no response is required. To the
 4   extent a response is required, Paragraph 94 is denied.
 5          95.     Paragraph 95 asserts legal conclusions to which no response is required. To the
 6   extent a response is required, Paragraph 95 is denied.
 7
                   SIXTH CLAIM FOR DECLARATORY AND INJUNCTIVE RELIEF –
 8                 WASHINGTON STATE’S EVICTION BAN’S UNCONSTITUTIONAL
                                IMPAIRMENT OF A CONTRACT
 9
            96.     Defendant Ferguson incorporates by reference his responses to the preceding
10
     paragraphs.
11
            97.     Paragraph 97 asserts legal conclusions to which no response is required. To the
12
     extent a response is required, Paragraph 97 is denied.
13
            98.     Paragraph 98 asserts legal conclusions to which no response is required. To the
14
     extent a response is required, Paragraph 98 is denied.
15
            99.     Denied.
16
            100.    Denied.
17
            101.    Denied.
18
        SEVENTH CLAIM FOR DECLARATORY RELIEF – TAKING OF PROPERTY
19
            102.    Defendant Ferguson incorporates by reference his response to the preceding
20
     paragraphs.
21
            103.    Denied
22
            104.    Denied.
23
            105.    Denied.
24

25

26

      DEFENDANT ATTORNEY GENERAL                       12            ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                           800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                     Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                  (206) 474-7744
 1                                         PRAYER FOR RELIEF
 2           Paragraphs 1 through 10 assert Plaintiffs’ requested relief to which no response is

 3   required. To the extent a response is required, Defendant Ferguson denies that Plaintiffs are

 4   entitled to the relief requested or to any relief whatsoever.

 5                                  III.    AFFIRMATIVE DEFENSES
 6           Defendant Ferguson’s affirmative defenses to the Complaint are set forth below. By setting
 7
     forth the following defenses, Defendant Ferguson does not assume burden of proof on any matter
 8
     or issue other than those on which he has the burden of proof as a matter of law. Defendant Ferguson
 9
     reserves the right to supplement these defenses.
10
             1.      The Eleventh Amendment bars Plaintiffs’ claims against Defendant Ferguson.
11

12           2.      Defendant Ferguson is entitled to qualified immunity.

13           3.      Plaintiffs have failed to exhaust administrative remedies.
14           4.      Plaintiffs lack standing.
15
             5.      Plaintiffs’ claims are moot.
16
             6.      Plaintiffs’ claims are unripe.
17
             7.      This case is non-justiciable.
18

19           8.      This Court lacks subject matter jurisdiction.

20           9.      Plaintiffs have failed to state a claim upon which relief may be granted.
21           10.     Plaintiffs have failed to join necessary parties.
22
             11.     Abstention doctrines warrant a stay or dismissal of the case.
23
             12.     The challenged Proclamations have a real and substantial relation to the COVID-19
24
     public health crisis and are not a plain, palpable invasion of Plaintiffs’ rights.
25

26

      DEFENDANT ATTORNEY GENERAL                           13               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                                  800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                            Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                         (206) 474-7744
 1           13.      The Proclamations are narrowly tailored to advance a compelling governmental
 2   interest.
 3
             14.      The Proclamations reasonably and appropriately further the legitimate and
 4
     significant goal of combatting the COVID-19 pandemic.
 5
             15.      The Proclamations are authorized and appropriate uses of the State’s police power
 6

 7   to protect public health and welfare.

 8           16.      The Proclamations are authorized and appropriate uses of the emergency powers of
 9   the Governor.
10
                     IV.    DEFENDANT FERGUSON’S REQUEST FOR RELIEF
11
             Wherefore, Defendant Ferguson prays that the Court:
12
             1.       Dismiss Plaintiffs’ Complaint for Declaratory and Injunctive Relief with prejudice;
13

14           2.       Deny all relief that Plaintiffs request;

15           3.       Grant Defendant Ferguson his costs and reasonable attorney fees; and
16           4.       Grant Defendant Ferguson such other and further relief as the Court may deem just
17
     and proper.
18
             DATED this 27th day of January, 2021.
19
                                                    ROBERT W. FERGUSON
20                                                   Attorney General
21                                                  /s/ Brian H. Rowe
                                                    BRIAN H. ROWE, WSBA No. 56817
22                                                  ZACHARY PEKELIS JONES, WSBA No. 44557
                                                      Assistant Attorneys General
23                                                    Complex Litigation Division
                                                    JEFFREY T. EVEN, WSBA No. 20367
24                                                    Deputy Solicitor General
                                                    800 Fifth Avenue, Suite 2000
25                                                  Seattle, WA 98104
                                                    (206) 332-7089
26                                                  (206) 389-3888

      DEFENDANT ATTORNEY GENERAL                            14           ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                               800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                         Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                      (206) 474-7744
 1                                (360) 586-0728
                                  brian.rowe@atg.wa.gov
 2                                zach.jones@atg.wa.gov
                                  jeffrey.even@atg.wa.gov
 3                                Attorneys for Defendant Robert W. Ferguson
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANT ATTORNEY GENERAL          15             ATTORNEY GENERAL OF WASHINGTON
                                                             Complex Litigation Division
     FERGUSON’S ANSWER TO FIRST                               800 5th Avenue, Suite 2000
     AMENDED COMPLAINT                                         Seattle, WA 98104-3188
     NO. 2:20-cv-01323-RAJ-JRC                                      (206) 474-7744
 1                                   DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically

 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification

 4   of such filing to all counsel of record.

 5          DATED this 27th day of January 2021, at Seattle, Washington.

 6

 7                                              /s/ Brian H. Rowe
                                                BRIAN H. ROWE, WSBA No. 56817
 8                                              Assistant Attorney General
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      DEFENDANT ATTORNEY GENERAL                     16              ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
      FERGUSON’S ANSWER TO FIRST                                           800 5th Avenue, Suite 2000
      AMENDED COMPLAINT                                                     Seattle, WA 98104-3188
      NO. 2:20-cv-01323-RAJ-JRC                                                  (206) 474-7744
